1
2
3
4
5
6
7                                               UNITED STATES DISTRICT COURT
8                                            SOUTHERN DISTRICT OF CALIFORNIA
9
10    ALLEN HAMMLER,                                                      Case No.: 18-CV-326-AJB(WVG)
11                                                       Plaintiff,
                                                                          REPORT AND
12    v.                                                                  RECOMMENDATION ON
                                                                          DEFENDANTS’ MOTIONS TO
13    J. ALVAREZ et al.,
                                                                          REVOKE PLAINTIFF’S IFP
14                                                     Defendants.        STATUS, TO REQUIRE POSTING
                                                                          OF SECURITY, AND TO DECLARE
15
                                                                          PLAINTIFF A VEXATIOUS
16                                                                        LITIGANT
17
                                                        [Doc. No. 20.]
18              A self-described “jailhouse lawyer,” Plaintiff has filed numerous lawsuits against
19   prison officials in every federal district court in California. Defendants now move (1) for
20   an Order revoking Plaintiff’s in forma pauperis status and dismissing the case, (2) for an
21   Order requiring Plaintiff to post $15,525 in security under Local Civil Rule 65.1.2(a) to
22   proceed with this case, and (3) declaration of Plaintiff as a vexatious litigant who should
23   be subject to a prefiling order. This Court recommends that Defendants’ motion be
24   DENIED as to the first two requests and GRANTED as to the last request.1
25
                                                    
26
     1
27     For a recitation of allegations in the FAC, please see the recently-filed R&R on
     Defendants’ motion to dismiss. (Doc. No. 53; 2019 U.S. Dist. LEXIS 17720, 2019 WL
28   422575 (S.D. Cal. Feb. 4, 2019).
                                                                      1
                                                                                              18-CV-326-AJB(WVG)
1    A.    Defendants’ Motion to Revoke Plaintiff’s IFP Status and Dismiss this Case
2          On April 25, 2018, the Court granted Plaintiff leave to proceed in forma pauperis
3    after he filed a declaration attesting that he had not received any form of income in the
4    previous twelve months. (Doc. Nos. 3, 5.) Plaintiff also submitted a certified copy of his
5    prisoner trust account that showed his account “carried no average monthly balance, has
6    had no monthly deposits to his account over the 6-month period immediately preceding the
7    filing of his Complaint, and, consequently, had no available balance on the books at the
8    time of filing.” (Doc. No. 5 at 3:16-18.) The Court found Plaintiff had no means to pay
9    the initial filing fee and directed the CDCR to collect the remaining $350 in fees from
10   Plaintiff on an installment basis. (Id. at 3-4.)
11         Defendants contend Plaintiff’s IFP declaration was false because he had in fact
12   received $10,900 from settlements in two lawsuits during that time period. Moreover,
13   Plaintiff reportedly received another $4,000 from a settlement months after he filed the IFP
14   application in this case. Defendants now ask the Court to revoke Plaintiff’s IFP status and
15   dismiss the case for abuse of the IFP process.
16         1.     Legal Background
17         All parties instituting any civil action, suit or proceeding in a district court of the
18   United States, except an application for writ of habeas corpus, must pay a filing fee. See
19   28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to prepay the
20   entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See
21   Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). However, a prisoner granted
22   leave to proceed IFP remains obligated to pay the entire fee in “increments” or
23   “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v.
24   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is
25   ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d
26   844, 847 (9th Cir. 2002).
27         If, at any time, the Court determines that a Plaintiff’s “allegation of poverty is untrue,
28   the Court “shall dismiss the case.” 28 U.S.C. § 1915(e)(2)(A).

                                                    2
                                                                                  18-CV-326-AJB(WVG)
1               2.          The Court Should Not Revoke Plaintiff’s IFP Status
2               Based on the documentary evidence, it certainly appears that Plaintiff’s
3    representation that he had not received any income was technically not correct, as two
4    settlement checks had been issued to him in the recent months prior to filing the IFP
5    application on February 26, 2018 (Doc. No. 3). On August 29, 2017, he received a net
6    amount of $476.16 (Doc. No. 20-1 at 2 ¶ 5(a)), and he received another $9,889.81 in net
7    settlement funds on October 18, 2017 (id. at 3 ¶ 5(b)). (Doc. No. 20-1 at 6.) However, on
8    the same day these funds were applied to Plaintiff’s account, the CDCR withdrew identical
9    amounts and applied those funds to the restitution Plaintiff had been ordered to pay in other
10   cases. (Doc. No. 20-1 at 6.) The net result of each of these transactions was to completely
11   remove the incoming funds from Plaintiff’s account, leaving him with $0.00 balances each
12   time. (Id.)
13              Based on the foregoing, the omission of this income from Plaintiff’s FIP declaration
14   was of no moment because it would not have affected the Court’s ultimate decision.2 On
15   the day Plaintiff filed his IFP application, he completely lacked funds from the two
16   settlements to apply towards filing fees in this case. Thus, the Court’s finding in its IFP
17   Order that Plaintiff had no means to pay the filing fees would have remained the same since
18   the certified prisoner trust account statement Plaintiff submitted showed he lacked funds
19   as of the date of the IFP application. Accordingly, Plaintiff’s “allegation of poverty” was
20   not “untrue” such that revocation of his IFP status or dismissal is warranted here. See 28
21   U.S.C. § 1915(e)(2)(A).
22              Nor does Defendants’ representation that Plaintiff received a subsequent $4,000
23   settlement change the above assessment. As an initial matter, the Court notes that there is
24   no evidence that Plaintiff has received these funds. While Defendants submitted records
25
                                                    
26
     2
27     Plaintiff has also advanced a colorable argument that the funds never hit his prison
     account because CDCR headquarters withdrew the funds before anything was transmitted
28   to his local prison account.
                                                        3
                                                                                  18-CV-326-AJB(WVG)
1    showing intake of the two settlement funds that preceded the IFP application, they did not
2    submit anything related to the $4,000 settlement, and Ms. Gomez-Essex’s declaration does
3    not discuss these funds. However, even if Defendants submit these records along with any
4    objection to this R&R, the Court still would not recommend dismissal under section
5    1915(e)(2)(A). If Plaintiff is shown to currently have funds to pay filing fees, his IFP
6    application declaration nonetheless demonstrated that he was not able to pay any fees as of
7    the date he filed it. Accordingly, any subsequent funds he received would not retroactively
8    render his IFP declaration untrue since he indeed was a pauper as of the date of that filing.
9           In sum, this Court does not recommend revocation of Plaintiff’s IFP status since
10   there is no evidence that Plaintiff currently has the means to pay any fees. Nor would this
11   Court recommend dismissing this matter under section 1915(e)(2)(A) since Plaintiff had
12   no funds available to pay fees as of the date of his IFP application.
13   B.     Whether Plaintiff Should Be Required to Post Security Before Proceeding in
14   This Action
15          Defendants also request that Plaintiffs be required to post $15,525 as security for
16   their costs in litigating this action.
17          1.     Legal Background
18          The Federal Rules of Civil Procedure do not contain a provision relating to security
19   for costs. Simulnet E. Assocs. v. Ramada Hotel Operating Co., 37 F.3d 573, 574 (9th Cir.
20   1994). The Southern District of California’s Civil Local Rule 65.1.2(a) permits the Court
21   to order a party “to furnish security for costs which may be awarded against such party in
22   an amount and on such terms as are appropriate.” S.D. Cal. Civ. L.R. 65.1.2(a). In
23   establishing the requirements for a costs bond, the Court may look to the law of the forum
24   state. Simulnet E. Assocs., 37 F.3d at 574. However, “[a]lthough district courts often look
25   to state practice to determine whether it is appropriate to require plaintiff to post a security,
26   there is no requirement for federal courts to do so.” Surabhi v. Miller, No. 15CV1830-
27   WQH(MDD), 2016 U.S. Dist. LEXIS 6674, at *17 (S.D. Cal. Jan. 19, 2016) (Hayes, J.)
28

                                                     4
                                                                                   18-CV-326-AJB(WVG)
1    (quoting Susilo v. Wells Fargo Bank, N.A., No. CV 11-1814, 2012 WL 5896577, at *1
2    (C.D. Cal Nov. 19, 2012).
3               In California, requiring a plaintiff who has been declared a vexatious litigant to post
4    a security bond may be appropriate to protect defendants from costs and attorney’s fees
5    they might incur. California Code of Civil Procedure section 391 requires a party to furnish
6    security on a showing that (1) the party is a vexatious litigant and (2) there is no reasonable
7    probability that she will prevail in the instant litigation.
8               The Ninth Circuit has expressly advised that cost bonds should be imposed with
9    great care: “In requiring a security bond for defendants’ costs, care must be taken not to
10   deprive a plaintiff of access to the federal courts. To do so has serious constitutional
11   implications. Our statutes and case law make it evident that we studiously avoid limitation
12   of access to the courts because of a party’s impecunious circumstance.” Simulnet E.
13   Assocs., 37 F.3d 573, 575-76 (9th Cir. 1994).
14              Ultimately, whether to impose such bonds is with the Court’s discretion, and review
15   of such an order is for abuse of discretion. Id. at 574.
16              1.          Plaintiff is Vexatious Under State Law
17              To establish the first prong of the motion for security, Defendants requests that the
18   court find Plaintiff is a vexatious litigant under California Code of Civil Procedure
19   § 391(b)(1). That subdivision defines, in relevant part, a vexatious litigant as one who “in
20   the immediately preceding seven-year period has commenced, prosecuted, or maintained
21   in propria persona at least five litigations . . . that have been . . . finally determined adversely
22   to the person.”3 Cal. Civ. Proc. Code § 391(b)(1)(i).
23              For these purposes, “litigation” is any civil action or proceeding, commenced,
24   maintained or pending in any state or federal court. Cal. Civ. Proc. Code § 391(a). It
25
                                                    
26
     3
27     An action qualifies as being within the “immediately preceding seven-year period” so
     long as it was filed, prosecuted, or maintained during that period. Stolz v. Bank of Am., 15
28   Cal. App. 4th 217, 225 (1993).
                                                         5
                                                                                     18-CV-326-AJB(WVG)
1    includes an appeal or civil writ proceeding filed in an appellate court. Garcia v. Lacey,
2    180 Cal Rptr. 3d 45, 49 (Cal. Ct. App. 2014). A litigation is “determined adversely” to a
3    plaintiff within the meaning of the vexatious litigant statute if the litigant does not win the
4    action or proceeding he began, including cases that are voluntarily dismissed by a plaintiff.
5    Id.; see also Tokerud v. Capitolbank Sacramento, 45 Cal. Rptr. 2d 345, 347 (Cal. Ct. App.
6    1995) (stating party who repeatedly files baseless actions only to dismiss them is no less
7    vexatious than party who follows action through to completion).
8               In the pending motion, Defendants cite the following actions as adversely decided
9    against Plaintiff:4,5
10              1.          Hammler v. Melendez, et al., No. 18-CV-588-EFB (E.D. Cal. 2018),
11   dismissed June 1, 2018 pursuant to Plaintiff’s request for voluntary dismissal.
12              2.          Hammler v. Director of CDCR, No. 17-CV-97-NJV (N.D. Cal. 2017),
13   dismissed April 27, 2017 after Plaintiff failed to file an amended complaint after the district
14   court dismissed the complaint with leave to amend.
15              3.          Hammler v. Kirkland, et al., No. 16-CV-1944-CMK (E.D. Cal. 2016),
16   dismissed June 7, 2017 pursuant to Plaintiff’s request for voluntary dismissal.
17
                                                    
18
     4
19    The Court should grant Defendants’ motion for judicial notice of these court records and
     dispositions. Harris v. Cnty. of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012).
20
     5
21    This Court also notes that the following two cases in this District have been adjudicated
     against Plaintiff, but the Court is currently entertaining motions to reopen one case and
22   another motion for reconsideration of a dismissal order:
23
           Hammler v. Kernan, et al., No. 18-CV-1170-DMS-NLS, dismissed without leave to
24          amend, December 10, 2018, for failure to state a claim and as frivolous. Plaintiff’s
25          motion for reconsideration is currently pending before the Court.
26         Hammler v. Aviles, No. 18-CV-1185-AJB-WVG, dismissed May 11, 2018, after the
27          Court adopted the undersigned’s R&R in full and dismissed with leave to amend.
            The case was closed after Plaintiff failed to file an amended complaint, but Plaintiff’s
28          motion to reopen the case is pending before the Court.
                                                       6
                                                                                 18-CV-326-AJB(WVG)
1          4.     Hammler v. Pita, et al., No. 16-CV-1684-JGB-SP (C.D. Cal. 2016), dismissed
2    July 21, 2016 pursuant to Plaintiff’s request for voluntary dismissal.
3          5.     Hammler v. Macomber, No. 15-CV-1913-AC (E.D. Cal. 2015), dismissed
4    December 16, 2016 pursuant to Plaintiff’s request for voluntary dismissal.
5          6.     Hammler v. Director of CDCR, No. 15-CV-307-JAM-EFB (E.D. Cal. 2015),
6    habeas petition dismissed without prejudice on November 15, 2017, allowing Plaintiff to
7    file civil action under section 1983.
8          7.     Hammler v. Linkus, No. 16K14541 (L.A. County Superior Court 2016),
9    demurrer to complaint sustained without leave to amend on August 8, 2017.
10         8.     Hammler v. Godfrey, et al., No. 16K03901 (L.A. County Superior Court
11   2016), demurrer to complaint sustained without leave to amend on December 21, 2016.
12         9.     Hammler v. Davis, et al., No. JC58661 (Lassen County Superior Court 2015),
13   demurrer to complaint sustained without leave to amend on May 23, 2015.
14         The four actions cited above which Plaintiff voluntarily dismissed qualify as actions
15   adversely decided against him. See Tokerud, 45 Cal. Rptr. 2d at 347. Moreover, the
16   remaining five actions dismissed on the merits also were adversely decided against him.
17   Based on these cases, Defendants have shown that Plaintiff has had nine actions decided
18   adversely against him during the relevant seven-year time period. Thus, Defendants have
19   satisfied the vexatious litigant prong of the motion for security under section 391(b)(1).
20         2.     No Reasonable Probability of Success?
21         In determining whether there is no reasonable probability of success, a court may
22   determine whether a claim is foreclosed as a matter of law, but it may also weigh the
23   evidence. Golin v. Allenby, 118 Cal. Rptr. 3d 762, 786 (Cal. Ct. App. 2010) (stating
24   inability to prevail standard may be shown by weight of evidence or lack of merit); see
25   Moran v. Murtaugh Miller Meyer & Nelson, LLP, 55 Cal. Rptr. 3d 112, 114 (Cal. Ct. App.
26   2007) (finding Cal. Civ. Proc. Code § 391.2 provides for weighing of evidence); see
27   Garcia, 180 Cal. Rptr. 3d at 50 (stating decision on inability to prevail is based on
28   evaluative judgment in which court is permitted to weigh evidence).

                                                  7
                                                                               18-CV-326-AJB(WVG)
1          Unlike in other cases where defendants attempt to meet this prong by providing
2    declarations, Defendants here have not proffered any evidence from which the Court can
3    determine Plaintiff lacks a reasonable probability of success. Cf. Crane v. Rodriguez, No.
4    15CV208-TLN-KJN P, 2018 U.S. Dist. LEXIS 112832, at *10-11 (E.D. Cal. July 6, 2018)
5    (defendants proffering seven declarations as evidence); Quezada v. Cate, No. 13CV960-
6    AWI-MJS(PC), 2016 U.S. Dist. LEXIS 152213, at *12-14 (E.D. Cal. Nov. 1, 2016)
7    (defendant proffered declaration on factual issues). Instead, Defendants refer the Court to
8    their pending motion to dismiss, which they contend establishes the lack of any reasonable
9    probability of success.
10         In a separate Report and Recommendation, this Court recommended dismissal of
11   Plaintiff’s excessive force claim against all defendants because Plaintiff’s own allegations
12   established that the use of force did not violate Plaintiff’s Eighth Amendment rights. This
13   Court recommended denying leave to amend this claim because the claim was foreclosed
14   by Plaintiff’s own allegations—and not because the claim was missing detail that could
15   potentially save it upon amendment. As a result, Plaintiff has no reasonable probability of
16   success on the excessive force claim.
17         However, with respect to the retaliation claim, this Court recommended dismissal
18   with leave to amend. Accordingly, unless and until Plaintiff amends this claim and
19   Defendants litigate its sufficiency, the Court cannot determine whether Plaintiff has a
20   reasonable likelihood of success. Accordingly, Defendants have not satisfied the second
21   prong of the section 391 analysis.
22         3.     Exercise of the Court’s Discretion
23         Regardless whether the Court is ultimately able to conclude that Plaintiff lacks a
24   reasonable likelihood of success on the retaliation claim, the Court should exercise its
25   discretion to not order that Plaintiff post security under Civil Local Rule 65.1.2(a).
26         Because the application of California’s vexatious litigant statute is wholly
27   permissive, Hicks v. Arya, No. 16CV2465-TLN-KJN-P, 2018 U.S. Dist. LEXIS 201759,
28   at *11 (E.D. Cal. Nov. 27, 2018), the Court may use its discretion when determining

                                                   8
                                                                                18-CV-326-AJB(WVG)
1    whether to require a plaintiff who has been determined to be a vexatious litigant to post
2    security. See Bradford v. Brooks, 659 Fed. Appx. 935, 935 (9th Cir. Aug. 31, 2016); see
3    generally Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011 (9th Cir. 2010) (“District courts
4    have broad discretion in interpreting and applying their local rules.”) (internal citation
5    omitted). Additionally, because Local Rule 65.1.2(a) is itself permissive,6 the Court should
6    exercise its discretion by declining to order security for the following reasons.
7               First, a grant of Defendant’s security motion would require Plaintiff to pay the
8    $15,525 prior to proceeding with his case or risk having his case dismissed for failure to
9    comply with the Court’s order to post security. See Cal. Civ. Proc. Code § 391.4 (providing
10   for dismissal of litigation against defendant if security not provided as ordered). Given
11   that Plaintiff is indigent, such an order would deny him access to the courts.7 Under federal
12   law, this Court must consider plaintiff’s indigence. See generally 28 U.S.C. § 1915(a)
13   (supporting avoidance of limitation to court access due to indigence); Simulnet E. Assocs.
14   v. Ramada Hotel Operating Co., 37 F.3d 573, 575-76 (9th Cir. 1994) (stating care must be
15   taken not to deprive a plaintiff of access to the federal courts when considering motion for
16   security, as such deprivation has “serious constitutional implications”). This Court is to
17   “avoid limitation of access to the courts because of a party’s impecunious circumstance.”
18   See Simulnet E. Assocs., 37 F.3d at 576.
19              Second, the consequence of not posting the security—dismissal—is the “ultimate
20   sanction.” See United States v. King, 200 F.3d 1207, 1214 (9th Cir. 1999) (stating dismissal
21   is the “ultimate sanction” in dismissal of indictment case); see also Thomas v. Gerber
22                                                  
23
     6
       This Rule is couched in wholly permissive language: “A judge may . . . require any party
24
     to furnish security for costs which may be awarded against such party in an amount and on
25   such terms as are appropriate.” (emphasis added).
26   7
       Although Plaintiff has likely received $4,000 from a recent settlement in a separate case,
27   there is nothing before the Court that indicates he has received these funds. However, even
     if Defendants submit a copy of Plaintiff’s prisoner account showing he has these funds
28   available, he does not have sufficient funds to cover the security Defendants ask for.
                                                       9
                                                                                18-CV-326-AJB(WVG)
1    Prods., 703 F.2d 353, 356 (9th Cir. 1983) (same statement in context of deciding failure to
2    comply with court order under Fed. R. Civ. P. 37(b)); Schmidt v. Hermann, 614 F.2d 1221,
3    1223-24 (9th Cir. 1980) (same statement made in context of deciding whether to dismiss
4    for failure to prosecute under Fed. R. Civ. P. 41(b)). As a result, the Court abuses its
5    discretion if it imposes a sanction of dismissal without first considering its impact as well
6    as considering the adequacy of less drastic sanctions. United States v. National Medical
7    Enterprises, Inc., 792 F.2d 906, 912 (9th Cir. 1986). Although a requirement for security
8    does not operate as a dismissal, it imposes a potential financial barrier that may have the
9    same dispositive effect.
10         Finally, there is a strong preference in the law for resolution of cases on the merits
11   rather than disposition on technicalities. See O’Connor v. Nevada, 27 F.3d 357, 364 (9th
12   Cir. 1994) (discussing preference in context of setting aside default); Eitel v. McCool, 782
13   F.2d 1470, 1472 (9th Cir. 1986) (“Cases should be decided upon their merits whenever
14   reasonably possible.”); Dayton Valley Investors, LLC v. Union Pac., RR Co., 664 F. Supp.
15   2d 1174, 1179 (D. Nev. 2009) (finding good cause for allowing a belated summary
16   judgment motion where the Court would “eventually address” the issues raised in that
17   motion); Molfetta v. Time Ins. Co., No. 07CV1240-JCM-LRL, 2010 U.S. Dist. LEXIS
18   58775, at *1 (D. Nev. May 17, 2010) (“Due to the judicial preference of adjudicating issues
19   on the merits, the court has exercised its discretion and considered Plaintiff’s untimely
20   opposition, and all arguments presented therein.”). Here, it would be preferable for the
21   Court to make a final determination on the viability of Plaintiff’s retaliation claim if he
22   chooses to amend the claim rather than dismiss the action based on his inability to post
23   security.
24         Ultimately, it would not be appropriate to dismiss this action based on Plaintiff’s
25   financial resources rather than reaching the merits. For the reasons discussed above, the
26   undersigned recommends that defendant’s motion to require Plaintiff to post $15,525 in
27   security be denied.
28

                                                  10
                                                                                18-CV-326-AJB(WVG)
1    C.     Motion for Pre-Filing Order
2           Defendants argue that Plaintiff’s litigation activities in state and federal courts justify
3    an order from this Court declaring him a vexatious litigant who should be required to obtain
4    leave of Court before making further filings. Because Plaintiff’s lawsuits have been
5    numerous, frivolous, and harassing, a pre-filing order is warranted.
6           1.     Legal Standard
7           Federal courts can “regulate the activities of abusive litigants by imposing carefully
8    tailored restrictions under the appropriate circumstances.” De Long v. Hennessey, 912 F.2d
9    1144, 1147 (9th Cir. 1990). However, restricting access to the courts is a serious matter as
10   the “right of access to the courts is a fundamental right protected by the Constitution.”
11   Delew v. Wagner, 143 F.3d 1219, 1222 (9th Cir. 1998). Thus, out of regard for the
12   constitutional underpinnings of the right to court access, “pre-filing orders should rarely be
13   filed,” and only if courts comply with certain procedural and substantive requirements. De
14   Long, 912 F.2d at 1147.
15          Accordingly, when district courts seek to impose pre-filing restrictions, they must
16   (1) give litigants notice and “an opportunity to oppose the order before it [is] entered”;
17   (2) compile an adequate record for appellate review, including “a listing of all the cases
18   and motions that led the district court to conclude that a vexatious litigant order was
19   needed,” (3) make substantive findings of frivolousness or harassment; and (4) tailor the
20   order narrowly so as “to closely fit the specific vice encountered.” Id. at 1147-48.
21          2.     Findings Regarding the Frivolous or Harassing Nature of Plaintiff’s
22   Litigation
23          Not only have Plaintiff’s filings been numerous, they have been harassing and have
24   been found frivolous. Accordingly, this Court recommends the issuance of a pretrial filing
25   order for all future cases in this District.
26                 a.     Legal Background
27          Absent “explicit substantive findings as to the frivolous or harassing nature of the
28   plaintiff’s filings,” a district court may not issue a pre-filing order. O’Loughlin v. Doe, 920

                                                     11
                                                                                    18-CV-326-AJB(WVG)
1    F.2d 614, 618 (9th Cir. 1990). To make substantive findings of frivolousness, the district
2    court must look at “both the number and content of the filings as indicia” of the
3    frivolousness of the litigant’s claims. In re Powell, 851 F.2d 427, 431 (9th Cir. 1988); see
4    also Moy v United States, 906 F.2d 467, 470 (9th Cir. 1990) (a pre-filing “injunction cannot
5    issue merely upon a showing of litigiousness.”). “‘The plaintiff’s claims must not only be
6    numerous, but also be patently without merit.’” Ringgold-Lockhart, 761 F.3d at 1064
7    (quoting Molski, 500 F.3d at 1059). Alternatively, “the district court may make [a] finding
8    that the litigant’s filings ‘show a pattern of harassment.’” Id. (quoting De Long, 912 F.2d
9    at 1148). However, courts “must be careful not to conclude that particular types of actions
10   filed repetitiously are harassing and must [i]nstead . . . discern whether the filing of several
11   similar types of actions constitutes an intent to harass the defendant or the court.” Id.
12   (quoting De Long, 912 F.2d at 1148) (internal quotation marks omitted).
13                          b.         Discussion
14              As an initial matter, Defendants have shown that Plaintiff’s lawsuits have been
15   numerous.              Since 2007, Plaintiff has filed 50 distinct cases against various prison
16   officials—some of whom have been sued multiple times—in California state courts, every
17   federal district Court in California, state appellate courts, and the Ninth Circuit Court of
18   Appeals.8 (Ex. 11 to RJN, Doc. No. 20-2 at 226-29 (identifying 50 cases by name, number,
19   and court).) Of the 50 cases Plaintiff has filed, 36 have been in the last five years for an
20   average of nearly nine cases per year. This level of litigation certainly qualifies as
21   numerous. See generally Wood v. Santa Barbara Chamber of Commerce, Inc., 705 F.2d
22                                                  
23
     8
         The following is a breakdown of the number of cases Plaintiff filed each year since 2007:
24            2007: 1            2011: 2          2015: 7
25            2008: 0            2012: 2          2016: 11
              2009: 2            2013: 3          2017: 5
26            2010: 4            2014: 7          2018: 6
27
     (Ex. 11 to RJN, Doc. No. 20-2 at 226-29 (identifying 50 cases by name, number, and
28   court).)
                                                        12
                                                                                   18-CV-326-AJB(WVG)
1    1515, 1523, 1526 (9th Cir. 1983) (noting 35 actions filed in 30 jurisdictions); see also
2    Favor v. Harper, No. CV17-165-JGB(JEM), 2017 WL 132830, at *2 (C.D. Cal. Jan. 13,
3    2017) (“[Plaintiff] has filed at least 50 actions in this district since 2014, and he continues
4    to file new habeas petitions and civil rights complaints on a regular basis.”); Calhoun v.
5    San Diego Cnty., No. 12CV2596-AJB(JMA), 2012 WL 5878666, at *3 (S.D. Cal. Nov. 21,
6    2012) (highlighting 26 similar complaints). The question remains whether Plaintiff’s
7    lawsuits have been frivolous and harassing. To answer this question, this Court looks to
8    other courts’ findings.
9          On October 1, 2014, Plaintiff filed a lawsuit against a prison official in Lassen
10   County Superior Court, alleging Davis had defamed him and violated his rights under the
11   California constitution. (Doc. No. 20-2 at 212-15.) The basis for the defamation claim
12   was the official’s expressed belief that Plaintiff was charging other inmates to assist them
13   with legal matters. (Id. at 13-14.) The state court sustained the demurrer, finding that the
14   alleged statement by the official was not defamatory. (Id. at 220.) The Court further found
15   the “right to pursue happiness” did could not “give rise to a cause of action for damages.”
16   (Id. at 221.) Because Plaintiff could not cure the defects in the complaint through
17   amendment, the state court denied him leave to amend and dismissed the case. (Id. at 221.)
18   A review of this case demonstrates it was wholly without merit when filed based on the
19   official’s innocuous statements.
20         On May 13, 2016, Plaintiff filed action in the Los Angeles Superior Court against
21   several prison officials alleging they “maliciously and sadistically” deprived him of sleep.
22   (Doc. No. 20-2 at 194.) Plaintiff alleged the defendants’ “malicious, wanton, and sadistic”
23   actions were intended to “interfere with [his] exercise of the right to sleep and to be free
24   from cruel and unusual punishment.” (Id. at 191.) However, the rambling, nonsensical
25   complaint alleged little more than a verbal dispute with prison officials and failed to allege
26   any plausible way that his sleep was deprived by the officials. On December 15, 2016, the
27   state court sustained the defendants’ demurrer and dismissed the case without leave to
28

                                                   13
                                                                                 18-CV-326-AJB(WVG)
1    amend. (Id. at 204.) This action was also meritless and frivolous based on its lack of
2    actionable allegations and allegation that a non-existent “right to sleep” was violated.
3          On November 22, 2016, Plaintiff sued a prison official in the Los Angeles Superior
4    Court, alleging defamation, slander, and libel. (Doc. No. 20-2 at 173.) He alleged the
5    official placed an untrue disciplinary statement in Plaintiff’s prisoner file, and that
6    statement would eventually impact his chances of receiving parole in the future. The
7    disciplinary statement simply noted that Plaintiff had brought unauthorized legal material
8    into a classroom and that Plaintiff vociferously argued with prison staff about this issue.
9    (Id. at 172.) On August 8, 2017, the state court sustained the defendants’ demurrer on the
10   basis that plaintiff had “failed to allege elements of any cause of action” and dismissed the
11   action. (Id. at 183.) Again, this action lacked any merit and was frivolous.
12         Most recently, on December 10, 2018, the Honorable Dana M. Sabraw dismissed
13   Plaintiff’s first amended complaint for failure to state a claim upon which section 1983
14   relief could be granted.      (Hammler v. Kernan et al., S.D. Cal. No. 18-CV-1170-
15   DMS(NLS), Doc. No. 11 at 6.) Judge Sabraw further denied Plaintiff leave to amend,
16   found the case was frivolous, and certified that an appeal would not be taken in good faith.
17   (Id.) Plaintiff’s pursuit of this recent action was particularly egregious for several reasons.
18         First, Judge Sabraw found Plaintiff’s claims were duplicative of claims he was
19   actively pursuing in the Eastern District of California. (Id. at 3 (citing Hammler v. Director
20   of CDCR et al., E.D. Cal. No. 17-CV-1949-MCE-DB).) Plaintiff had alleged that he had
21   “entered into a bilateral contract with the [CDCR] in which the terms of the agreement
22   were that Plaintiff was agreeing to be housed [in] a sensitive needs yard.” (Id.) Plaintiff
23   alleged that this agreement was in exchange for “being provided an environment where he
24   can live and program free of gangs and their politics.” (Id.) Plaintiff claimed that the
25   Director of the CDCR “in concert with co-defendants Daniel Paramo and P. Cortez have
26   breach the entered into contract via refusing to up-hold their end.” (Id.) Moreover, a
27   breach of contract claim was also identical to claims in the Eastern District case. (Id. at 5.)
28

                                                   14
                                                                                 18-CV-326-AJB(WVG)
1    Judge Sabraw dismissed these claims, as they were identical to those in another pending
2    action.
3          Second, Judge Sabraw dismissed Plaintiff’s retaliation claim because he had alleged
4    facts that showed he was properly issued rules violations. Judge Sabraw found: “[H]e fails
5    to allege that any Defendant issued a rules violation report because he sought to exercise
6    his constitutional rights, instead he makes clear that he was issued disciplinary reports
7    because he refused to accept the housing he was assigned.” (Id. at 4.) Moreover, not only
8    had Plaintiff failed to allege that the defendants’ actions had any chilling effect, he had
9    actually admitted that their actions did not have a chilling effect. (Id. at 5.) Although
10   Plaintiff filed a motion for reconsideration, which is currently pending before Judge
11   Sabraw, this case demonstrates the frivolous and harassing nature of Plaintiff’s litigious
12   conduct, especially in bringing duplicate claims in another district court. As Judge Sabraw
13   found, this action was also frivolous.
14         Finally, Plaintiff’s allegations against Defendants in the instant case further
15   demonstrate Plaintiff’s pattern of harassing litigation. As explained in detail in the
16   recently-filed Report and Recommendation on Defendants’ motion to dismiss, Defendants
17   used a trivial level of force in response to Plaintiff’s resistance and non-compliance with
18   their attempts to simply remove handcuffs from his wrists. Plaintiff’s own allegations here
19   plainly demonstrate that he unnecessarily precipitated this confrontation with Officers
20   Alvarez and Deis. Thus, much like the retaliation claim in the case before Judge Sabraw,
21   Plaintiff’s own allegations establish not only that he is not entitled to relief, but also show
22   that that the defendants did not act in violation of the Constitution.
23         Additionally, the FAC here contains insight into Plaintiff’s litigious mental state. A
24   witness statement Plaintiff submitted with the FAC relates to a prior incident when Plaintiff
25   refused to comply with orders to produce his hands for handcuffing and again provoked a
26   confrontation with prison staff. This witness statement demonstrates that Plaintiff’s mental
27   state while actively in the middle of this manufactured confrontation was with an eye
28   towards a future lawsuit: “[The lieutenant heard] Hammler yell after him ‘all ‘ya’ll have to

                                                   15
                                                                                 18-CV-326-AJB(WVG)
1    do is bring the camera and I’ll come out, other than that your [sic] gonna get to know me
2    too, in bog bold printed letters on the law suit [sic].’” (Inmate Anderson Decl. Doc. No. 1
3    at 70 (emphasis added).) Indeed, Plaintiff filed that lawsuit, which is now pending in this
4    District. Hammler v. Hough, et al., No. 18-CV-1319-LAB(BLM).9
5               3.          Conclusion
6               Based on the foregoing, Defendants have sufficiently demonstrated that Plaintiff’s
7    lawsuits have been numerous, frivolous, and have shown a pattern of harassment.
8    Accordingly, the Court should GRANT Defendants’ motion for an order declaring Plaintiff
9    a vexatious litigant.
10                                                     RECOMMENDATIONS & ORDERS
11              Based on the foregoing, this Court RECOMMENDS that Defendants’ motion be
12   GRANTED-IN-PART and DENIED-IN-PART as follows:
13              1.          Defendants’ request for revocation of Plaintiff’s IFP status and for dismissal
14   be DENIED;
15              2.          Defendants’ request to require Plaintiff to post security under Local Civil Rule
16   65.1.2(a) be DENIED; and
17              3.          Defendants’ request for an order declaring Plaintiff a vexatious litigant subject
18   to a prefiling order be GRANTED.
19              This Report and Recommendation is submitted to the United States District Judge
20   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(1) and Federal Rule
21   of Civil Procedure 72(b).
22              Additionally, IT IS ORDERED:
23              1.          That no later than February 28, 2019, any party to this action may file
24   written objection with the Court and serve a copy on all parties. Given the extensive
25
26                                                  
27
     9
       This case remains in screening after Plaintiff filed an amended complaint in response to
28   the Court’s dismissal of his original complaint.
                                                                  16
                                                                                          18-CV-326-AJB(WVG)
1    extensions the Court has granted Plaintiff and the delay that has caused, the parties should
2    not expect that any further extensions will be granted.
3          2.     The objection shall be no more than 10 pages in length and shall be
4    captioned “Objections to Report and Recommendation.” The parties are advised that
5    failure to file objections within the specific time may waive to raise those objections on the
6    appeal. No reply briefs in response to the Objections will be accepted.
7          3.     Plaintiff need not make any copies of his Objections and should mail the
8    original of his Objections directly to the Court.
9          4.     Plaintiff is also excused from serving a copy upon Defendants. Service upon
10   Defendants shall be deemed completed upon transmission of the Notice of Electronic
11   Filing issued by the CM/ECF system.
12         5.     The Attorney General’s Office shall request that a litigation coordinator be
13   assigned to Plaintiff for the timely filing of any Objections.
14         6.     The Attorney General’s Office shall cause personal delivery of a hard copy of
15   this R&R by the litigation coordinator within 1 business day of filing.
16         7.     On February 21, 2019, the Attorney General’s Office shall file a status report
17   regarding its compliance with these mandates.
18         IT IS SO ORDERED.
19   DATED: February 13, 2019
20
21
22
23
24
25
26
27
28

                                                   17
                                                                                18-CV-326-AJB(WVG)
